El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La Corte de Distrito de Mayagüez declaró probado en su opinión que la demanda presentada en este caso con mo-tivo de un libelo se fundaba en dos causas de acción; que con respecto a la primera causa de acción el demandante dejó de probar que los demandados hicieron la publicación mali-ciosamente, y en cuanto a la segunda causa de acción, que no se alegaron hechos suficientes para determinar dicha causa de acción. Celebrado el juicio, la córte ^emitió su opinión y dictó sentencia contra la cual interpuso apelación el deman-dante, alegando que se cometieron mtíchos errores ien la admi-sión y denegación de pruebas, además del error que existe en la misma sentencia. Como estamos de acuerdo con los ape-lados en que la demanda era enteramente defectuosa, proce-deremos a transcribirla en su totalidad:
‘ ‘ Comparece el demandante y, querellándose contra la demandada, por su causa de acción alega:
“POR SU PRIMERA CAUSA -DE ACCIÓN.
“I. Que el demandante es, y era en las fechas que más adelante se dirán, el Alcalde de la Municipalidad y ciudad de Mayagüez.
“II. Que la demandada es una sociedad industrial, y también lo era en las fechas que más adelante se dirán, debidamente constituida, que se dedicaba y dedica a la publicación de un periódico de su propiedad denominado “La Yoz de la Patria,” que es de circulación general en este Distrito y en la ■ Isla. ' ■
*28“III. Que el día 24 de julio de 1912, en dicho periódico y en la ciudad de Mayagüez, P. R., la demandada, teniendo con ello a exponer al demandante al desprecio del pueblo, y a privarle de la confianza pública, publicó las siguientes palabras, concernientes y referentes a este demandante:
“ÚLTIMA HORA.
“ ‘Al entrar en prensa nuestro diario llegan hasta nosotros ru-mores de que el ílon. Gobernador ha pedido la renuncia del Dr. Perea Fajardo como alcalde de Mayagüez.
“ ‘Mañana nos ocuparemos del asunto.’
“IV. Que dicha publicación fué falsa y difamatoria para este demandante, y que ha sufrido daños, con motivo de la misma por la suma ds cinco mil dollars.
“Por su segunda causa de acción, el demandante alega:
“I. Que el demandante es y era en las fechas que más adelante se dirán, el alcalde de la municipalidad y ciudad de Mayagüez, y la demandada una sociedad industrial debidamente constituida, que publica y publicaba en dichas fechas un periódico de circulación general en este distrito y en la Isla, denominado ‘La Yoz de la Patria.’
“II. Que el día 25 de julio de 1912, en dicho periódico, en la ciudad de Mayagüez, P. R., y en artículo titulado ‘El efecto de un rumor,’ la demandada,»tendiendo con ello a exponer al demandante al desprecio del pueblo, y a privarle de la confianza pública publicó las siguientes palabras concernientes y referentes a este demandante.
“* * * No QUEREMOS QUE EL Sb. PEREA RENUNCIE; SU FRA-CASO y su Ineptitud Seguirá.
III. Que dicha publicación fué falsa y difamatoria para este de-mandante, y que ha sufrido daños con motivo de la publicación antes expuesta, por la suma de cinco mil dollars
“Por lo que el demandante pide que la corte dicte sentencia con-denando a la demandada a que le pague la suma de diez mil dollars, con costas, desembolsos, gastos, intereses y honorarios de su abogado.”
Al discutir los apelados la primera causa de acción sos-tienen que no existe nada que sea libeloso per se al decir que lia llegado a oídos de los demandados el rumor de que el gober-nador ha pedido la renuncia del Dr. Perea Fajardo como alcalde de Mayagüez. Las palabras no imputan ningún delito o fechoría en el ejercicio de sus funciones y son perfecta-mente compatibles con la completa rectitud, fidelidad y capa-*29cidad del alcalde. Por consiguiente, para qne constituyeran úna causa de acción no fué suficiente" con que se alegara sim-plemente que las palabras eran falsas y difamatorias. Otro elemento u elementos eran necesarios.
La sección 2 de la Ley de Libelo, de 1902, entre otras cosas expresa que libelo es la difamación maliciosa, etc. Por tanto, en una demanda por libelo.es necesario alegar malicia. El primer becbo de la demanda no contiene ninguna alegación de malicia. Una publicación puede ser tanto falsa como difa-matoria sin ser maliciosa. Si bien de acuerdo con la sección quinta de la misma ley se presume la malicia en ciertos casos, creemos que es mejor práctica cuando no es una alegación indispensable que se alegue la malicia en la demanda.
La sección 5a. es como sigue:
“Sección 5. — Se presumirá que existe malicia en cualquier comu-nicación o escrito infamatorio o calumnioso que se dirija a otra persona que no sea un pariente dentro del tercer grado,- o a una persona a quien el autor tenga bajo su tutela, o cuando dicha comu-nicación se cruce entre personas que tengan negocios en sociedad, u otra asociación semejante.”
De acuerdo con dicha sección es evidente que solamente se presume que existe malicia cuando la comunicación es per-judicial y se hace sin un motivo que la justifique. Por tanto, aun en el caso de que pudiera prescindirse de la alegación de malicia el demandante tenía qne alegar por lo menos, no siendo la comunicación libelosa por sí misma, que era per-judicial y se hizo sin un motivo que la justificara. La ale-gación primera fué defectuosa.
Semejantes consideraciones son de aplicación a la segunda alegación. Convenimos con la corte inferior en que en la misma no se imputa ningún becbo concreto contra el Dr. Perea Fajardo, sino que se expresan conclusiones u opiniones. Re-sulta además defectuosa dicha alegación, porque en ella no se alega malicia, perjuicio o motivo injustificado.
Además, creemos que al presentarse una demanda fun-dada en una comunicación que no es,per se libelosa deberá *30expresarse cuál era el objeto de la. comunicación, o en otras palabras, bacer mención de lo que técnicamente se conoce por innuendo, o sea la significación libelosa que el deman-dante da a dichas frases. Yéase la opinión emitida por este tribunal en el caso de Fajardo v. Sabater, 20 D. P. R., 39.
Opinamos también, que aunque el demandado puede fácil-mente renunciar a tal cuestión durante el juicio, el demandante debe alegar un perjuicio- determinado.
Conjo el demandante no expresó una causa de acción sino que fué a juicio sin tener ninguna, debe confirmarse la sen-tencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.